MEMORANDUM**
Ron Evans appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s summary judgment in favor of the bankruptcy trustee in this adversary proceeding concerning Evans’ claimed entitlement to a constructive trust over the debtor’s assets. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo decisions of the BAP, Cool Fuel, Inc. v. Bd. of Equalization (In re Cool Fuel, Inc.), 210 F.3d 999, 1001 (9th Cir.2000), and we affirm.
Because the issue was fully and fairly litigated in a prior Texas state court action, Evans was precluded from re-litigating whether he was entitled to a constructive trust. Cf. First Nat’l Bank v. Russell (In re Russell), 76 F.3d 242, 244-45 (9th Cir.1996). Therefore, no genuine issue of material fact remained and summary judgment was proper. The BAP also properly concluded that Evans failed to “specifically and directly” trace the alleged trust property back to the alleged fraudulent activity giving rise to the trust. See Taylor Assocs. v. Diamant (In re Advent Mgmt. Corp.), 104 F.3d 293, 296 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.